Citation Nr: 0912228	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a left wrist 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from August 1961 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that, in two separate hearing presentations, 
the Veteran's representatives argue that the Veteran incurred 
or aggravated a right hand disorder during service.  This 
issue, which has not been developed and adjudicated by the 
RO, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's COPD, which first manifested many years 
after service, is not shown to be related to service.

2.  The Veteran's healed left wrist fracture, which clearly 
and unmistakably pre-existed service, clearly and 
unmistakably was not aggravated during service; arthritis of 
the left wrist was first shown many years after service and 
is unrelated to service.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Service connection for left wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The Veteran's service treatment records (STRs) includes his 
July 1961 enlistment examination which did not note a pre-
existing left wrist abnormality.  Thus, the presumption of 
soundness attaches to this claim.  38 U.S.C.A. § 1111.  

The Veteran received in-service treatment for upper 
respiratory infections (URI), colds, laryngitis/pharyngitis 
and strep throat, but is not shown to have been diagnosed 
with a chronic pulmonary disorder.  A chest X-ray examination 
in October 1963 was interpreted as negative.  There is no 
reference in the STRs to left wrist symptoms or disability 
whatsoever.

The Veteran's May 1965 separation examination and June 1965 
release to inactive duty examination did not diagnose a left 
wrist and/or pulmonary disorder.

Overall, the Veteran's STRs provide highly probative evidence 
against his claims, showing no lay report of left wrist or 
chronic pulmonary symptoms and no medical evidence of chronic 
disorders.

Post-service, the record first documents the Veteran's 
treatment for COPD in June 1987.  At that time, he reported a 
prior history of fracturing his left arm with a notation that 
he suffered from old arthritis of the elbow and numbness of 
the hands.  Degenerative changes of the left wrist were first 
shown by X-ray examination in June 1988.  The Veteran has a 
current left wrist disability variously diagnosed as carpal 
tunnel syndrome, and left wrist deformity with degenerative 
changes due to prior trauma as a child.

The United States Court of Appeals for the Federal Circuit 
has determined that a substantial a lapse of time between 
separation from service and post-service treatment for the 
claimed disorder(s) is a factor for consideration in deciding 
a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The post-service medical records, overall, provide strong 
probative evidence against the claims, showing that the 
Veteran's COPD first manifested several decades after 
service, and that his left wrist disability first became 
symptomatic several decades after service.

As there is no evidence of left wrist arthritis within the 
first postservice year, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.

Notably, the Veteran reports fracturing the left wrist and 
elbow as a child (approximately age 12) with physical and X-
ray examination confirming a diagnosis of left wrist 
deformity with degenerative changes due to prior trauma as a 
child.  The Board has no reason to doubt the veracity of the 
Veteran's recollections of injury and treatment.  As such, 
the Board finds that the lay and medical evidence clearly and 
unmistakably demonstrates that the Veteran incurred a left 
wrist fracture prior to his entrance into service.  
38 U.S.C.A. § 1111.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Harris v. West, 203 F.3d 1347 (Fed.Cir. 
2000) (an opinion demonstrating the existence of a disease or 
injury prior to service does not require contemporaneous 
medical evidence, and all that is required is for the medical 
examiner to rely upon medically accepted evidence bearing on 
whether the service member was suffering from the disease or 
injury in question prior to induction).

The Veteran has generally alleged "aggravation" of his left 
wrist disability in service, but at no point has he alleged 
any left wrist symptoms or injury during service.  According 
to the only description of symptoms provided by the Veteran, 
his left wrist pain and hand numbness first became 
symptomatic in the late 1990's.  See VA clinical record dated 
April 2006.  He has also provided no indication as to the 
basis for his COPD incurrence theory.

Essentially, the record is devoid of any lay evidence of left 
wrist and/or COPD symptoms becoming manifest in service and 
being recurrent or persistent therefrom.  On the facts of 
this case, the Board finds no lay or medical evidence 
supporting a finding of in-service incurrence of COPD, or 
increase in severity of left wrist symptoms during service.  

Based on the above, service connection may not be established 
based on aggravation of left wrist disability in service, 
chronicity in service, or post-service continuity symptoms 
first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Board further finds no competent evidence of a nexus 
between the Veteran's current COPD and left wrist 
disabilities and active service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service).

Rather, a VA examiner in April 2004 provided opinion that the 
Veteran's COPD was due to his history of smoking which, 
according to the Veteran, has ranged between 1 to 2 packs of 
cigarettes per day for more than 40 years.  This examiner 
also provided the following diagnosis with respect to the 
left wrist: "[The Veteran] has left wrist injury, not 
related to service, though these things could have been 
partly aggravated by the service.  The amount of aggravation 
cannot be deciphered at this time."

As held above, the Board finds there is no lay or medical 
evidence which could support a finding of in-service 
aggravation of the left wrist disability in service.  As 
there is no factual basis to support an aggravation theory, 
the April 2004 VA examiner's comment, which essentially 
indicates that a finding of aggravation would require 
speculation, has no probative value in support of this claim.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based upon an erroneous factual premise has no probative 
value.) 

The Board acknowledges the Veteran's belief that these 
disorders originated or were aggravated during service and/or 
are causally related to events during service.  However, 
there is no evidence that the Veteran is trained or educated 
in medicine; therefore, he is not competent to offer an 
opinion as to the nature and etiology of these disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).

In summary, the Board finds that both service and post-
service medical records provide evidence against his claims, 
outweighing the Veteran's allegations.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
his service connection claims for COPD and left wrist 
disability.  38 U.S.C.A. § 5107(b).  The appeal, therefore, 
is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Pre-adjudicatory RO letters in May and November 2004 advised 
the Veteran of the types of evidence and/or information 
deemed necessary to substantiate his claims, the relative 
duties on the part of himself and VA in developing his 
claims, and to submit all evidence in his possession 
pertinent to his claims.

A post-adjudicatory RO letter in October 2005 again advised 
the Veteran of the VCAA developmental duties, to include the 
evidentiary requirements pertaining to pre-existing 
disabilities.

In March 2006, the Veteran advised of the criteria for 
establishing an initial disability rating and effective date 
of award, should service connection be established.

As demonstrated above, the Veteran has been provided 
compliant VCAA notice on all his claims being decided on 
appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiencies 
were cured with readjudication of the claims in the March 
2006 statement of the case (SOC) and May 2008 supplemental 
SOC (SSOC).  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, his 
VA clinical records, and all available documents pertaining 
to his application for disability benefits with the Social 
Security Administration.  There are no outstanding requests 
to obtain any private treatment records for which the Veteran 
has identified and authorized VA to obtain on his behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claims.  The Veteran has been examined by VA professionals 
and those records are with the claims files.  The Board has 
determined that the credible evidence is against a finding 
that the left wrist disability became symptomatic in service, 
and against a finding of persistent or recurrent symptoms of 
his left wrist disability or COPD since service.  On this 
record, the Board can find no factual basis for a VA examiner 
to provide an opinion in this case without resorting to 
speculation and usurping the Board's factual determination 
that the Veteran had no symptomatic manifestations or injury 
in service.  As such, the Board finds no basis to obtain 
medical opinion in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for COPD is denied.

Service connection for left wrist disability is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


